DETAILED ACTION
Claims 1-18 (filed 07/16/2020) have been considered in this action.  Claims 1-18 are newly filed.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The final sentence of paragraph [0016] contains a typographical error in that “the delivery of tool little inert gas” should be written “the delivery of too little inert gas”
Paragraph [0040] line 11 contains a typographical error in that “a specified amount of time that the inert gas flow is to be applied the electrical energy is applied to the parts” should read “a specified amount of time that the inert gas flow is to be applied as the electrical energy is applied to the parts”
Paragraph [0047] line 6 contains a typographical error in that “the user may press a button, or other alerting device, no notify the application that the parts...” should read the user may press a button, or other alerting device, to notify the application that the parts...” 
Paragraph [0048] contains a typographical error in that “Such as feature may be beneficial for purging...” should read “Such a feature may be beneficial for purging...”
Paragraph [0050] contains typographical errors in that “and associated applications 504 are no longer needed or desired, the process ends in step 624” should read “and associated applications 304 are no longer needed or desired, the process ends in step 424”
Paragraph [0051] contains a drawing reference number that is either mistakenly referenced in the application, or is a reference number that should appear on figure 5.  This paragraph references “welding profile 500” which is not shown on figure 5.  This reference number should either be deleted from this paragraph, or figure 5 should be modified to show reference number 500 for the plot of welding profiles.  
Paragraph [0055] contains a typographical error in that “The welding energy plot 502 for the second welding profile is similar to the welding energy plot 502 for the second welding profile” should read “The welding energy plot 502 for the second welding profile is similar to the welding energy plot 502 for the first welding profile”
Paragraph [0059] line 6 contains a typographical error in that “which reads the files and executes the programs therein such as the application 504” should read “which reads the files and executes the programs therein such as the application 304”
Paragraph [0061] line 2 contains a typographical error in that “such as a keyboard 616 or the user interface 512” should read “such as a keyboard 616 or the user interface 612” to remain consistent with the drawings

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The examiner recommends a title that incorporates the inventive concept, such as “WELD SHIELDING APPARATUS AND METHOD OF USE BY CONTROLLING SHIELDING GAS TIMING RELATIVE TO WELDING”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,754,355. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim is anticipated by the above referenced claim.  Below is a comparison of the instant claim 8 and claim 6 of the above referenced patent:

Instant Application
Claim 8
U.S. Patent No. 10,754,355
Claim 6
(Claim 1) A weld shielding control system, comprising: a control circuit comprising at least one memory for storing instructions that when executed by at least one processor, is executed to:
(Claim 1) A resistance weld shielding apparatus comprising: 
(Claim 6) The resistance weld shielding apparatus of claim 1, further comprising: a control circuit comprising at least one non-transitory memory for storing instructions that when executed by at least one processor, is executed to:
(Claim 1) control a fixture to receive and hold at least one part;
(Claim 1) a fixture having a receptacle to receive and hold a part;
(Claim 1) control at least one electrode to apply electrical energy to the at least one part for welding the at least one part;
 (Claim 1) an electrode to apply electrical energy to the part for welding the part while the part is held in the receptacle;
(Claim 6) control application of the electrical energy from the electrode to the part;
(Claim 1) and control a gas delivery system to direct an inert gas onto the at least one part for shielding the at least one part from the ambient atmosphere when the at least one part is being welded via a nozzle configured in the fixture such that the fixture holds the nozzle in a fixed physical relationship to the at least one part.
 (Claim 1) a gas delivery system comprising a nozzle to direct an inert gas onto the part while the part is held in the receptacle, the nozzle directing the gas onto the part such that the gas shields the part from the ambient atmosphere when the part is being welded, the nozzle configured in the fixture such that the fixture holds the nozzle in a fixed physical relationship to the part;
(Claim 6) and control direction of the inert gas onto the part;
(Claim 8) wherein the fixture includes a first member and a second member, the first member having a slot formed in a first surface, the first member being positioned adjacent to the second member such that the slot and the second member define a channel in the fixture, the channel coupling the nozzle to a gas supply line coupling.
(Claim 1) and the fixture including a first member and a second member, the first member having a slot formed in a first surface, the first member being positioned adjacent to the second member such that the slot and the second member define a channel in the fixture, the channel coupling the nozzle to a gas supply line coupling.



Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,754,355. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim is anticipated by the above reference claim.  Below is a comparison of the instant claim 9 and claim 2 of the above referenced patent:
Instant Application
Claim 9
U.S. Patent No. 10,754,355
Claim 2
The weld shielding control system of claim 1, wherein the slot in the first surface and a second surface of the second member define the channel
The resistance weld shielding apparatus of claim 1, wherein the slot in the first surface and a second surface of the second member define the channel


All of claims 1, 2 and 6 from US patent 10,754,355 are amended from their original form when the examiner provided a requirement for restriction, thus the application of double patenting rejection is found appropriate under the guidance of MPEP 804.01(b) “(B) The claims of the application under examination and claims of the other application/patent are not consonant with the restriction requirement made by the examiner, since the claims have been changed in material respects from the claims at the time the requirement was made”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations "the slot", “the first surface” and “the second member” and “the channel” in its only limitation.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, the examiner shall consider claim 9 to be dependent upon claim 8, as all of the elements that lack antecedent basis are established by claim 8.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is considered indefinite because it claims functionality that is contradictory to the limitations of claim 1, upon which it depends.  Claim 12 recites “a welding robot that controls the welding of the at least one part, movement of the fixture, and delivery of the inert gas onto the at least one part”, this is contradictory to claim 1 which states “a control circuit comprising at least one memory for storing instructions that when executed by at least one processor, is executed to: control a fixture to receive and hold at least one part; control at least one electrode to apply electrical energy to the at least one part for welding the at least one part; and control a gas delivery system to direct an inert gas onto the at least one part”.  In other words, claim 12 appears to be in contradiction to claim 1 because claim 1 establishes that it is a processor and memory that controls the functionality of the system, while claim 12 contradicts this by claiming a robot is responsible for such actions.  It is not clearly recited that the processor and memory of claim 1 are a part of a robot control system that performs the claimed functionality.  For the sake of compact prosecution, the examiner shall consider that the limitations of claim 12 need only be performed by a processor and memory, while the fixture is required to be placed on a welding robot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kundrat et al. (US 20170136568, hereinafter Kundrat) in view of Nacey et al. (US 20160001391, hereinafter Nacey).

In regards to Claim 1, Kundrat teaches “A weld shielding control system, comprising: a control circuit comprising at least one memory for storing instructions that when executed by at least one processor, is executed to:” ([0084] The control device (10) controls all the components and functions in the manufacturing device (1). It may have a display and operating device shown in FIG. 1. The control device (10) is especially connected to the pressure welding device (6) and the current source or current feed as well as to the band saw blade feed (7), the cutting element feed (8), the adjusting device (9), the testing device (11) and the aftertreatment device (12). The manufacturing device (1) may operate in a fully automated manner; [0064] In this case, the shielding gas device (22) is also switched on) “control a fixture to receive and hold at least one part” ([0051] A likewise stationary, controllable tensioning device (23) with clamping jaws, which clamps and fixes the base band saw blade (3) in the processing or welding position, may be associated with the stationary electrode (19)) “control at least one electrode to apply electrical energy to the at least one part for welding the at least one part;” ([0064] The stationary electrode (19) contacts the base band saw blade (3), so that after switching on the controlled current feed and its current source the welding current flows through the cutting element (4) and the base band saw blade (3). In this case, the shielding gas device (22) is also switched on. During the welding, the movable electrode (18) may, if necessary, also be reset by the advancing device (17). The pressing pressure and the pressing path or the sinking-in path during the welding operation and the plasticizing of the contact areas can be controlled and possibly adjusted) “and control a gas delivery system to direct an inert gas onto the at least one part for shielding the at least one part from the ambient atmosphere when the at least one part is being welded via a nozzle configured in the fixture such that the fixture holds the nozzle in a fixed physical relationship to the at least one part” ([0052] The pressure welding device (6) is provided with a shielding gas device (22). This shielding gas device has a shielding gas supply and one or more outlet nozzles (39) for the shielding gas in the electrode area, which direct the shielding gas flow to the process or welding area; [0053]  one or more outlet nozzles (39) are arranged at the stationary electrode (19) and directed upwards in the electrode position shown. They are preferably integrated into the stationary electrode (19). They are arranged, e.g., each in central recesses of fork-shaped electrode jaws and thereby arranged directly at the base band saw blade (3).[0064] The stationary electrode (19) contacts the base band saw blade (3), so that after switching on the controlled current feed and its current source the welding current flows through the cutting element (4) and the base band saw blade (3). In this case, the shielding gas device (22) is also switched on).
Kundrat fails to explicitly teach “A weld shielding control system, comprising: a control circuit comprising at least one memory for storing instructions that when executed by at least one processor, is executed to”.  It is noted that many elements are shared amongst Kundrat and Nacey, thus corresponding features are taught additionally through Nacey to show the obviousness of combination. 
“A weld shielding control system, comprising: a control circuit comprising at least one memory for storing instructions that when executed by at least one processor, is executed to:” ([0057] the welding system 10 may include a control system 42 operably coupled to the robot 40. The control system 42 may include a computer (not labeled) and a teach pendant 44 or another off-line programming software system (not shown) that may be used to generate a welding program, including the trajectory for the robot 40, in combination with controlling the associated equipment needed to form a weld) “control a fixture to receive and hold at least one part” ([0056]  it will be appreciated that the robot 40 may be configured to hold the workpiece 25 and move it relative to a fixed or movable welding torch. As is known, the robot 40 may be computer programmable) “control at least one electrode to apply electrical energy to the at least one part for welding the at least one part” ([0050] The welder 14 (FIG. 1) is electrically coupled to the electrode 20 and provides the electrical power necessary to create an arc 24 between the electrode 20 and a metallic workpiece 25. The arc 24 is sufficient to melt each of the workpiece 25 and the electrode 20 so as to create a weld pool 26 that includes a mixture of the metal of the workpiece 25 and metal from the electrode 20, as the electrode 20 is metered into the weld pool 26. It will be appreciated that metal may be supplied to the weld pool 26 separate from the electrode 20, such as in a TIG or plasma process in which the electrode is not intended to be consumed during the process) “and control a gas delivery system to direct an inert gas onto the at least one part for shielding the at least one part from the ambient atmosphere when the at least one part is being welded...” ([0012] The gas delivery system comprises a shielding gas controller including an inlet for receiving shielding gas from the source of shielding gas through the one or more pipes or hoses, an outlet from which shielding gas flows to the nozzle, and at least one valve between the inlet and the outlet. The valve is operable in response to a predetermined minimum shielding gas flow set point. The shielding gas controller operates the at least one valve at least once before or after a first weld to change the flow of the shielding gas from the nozzle according to the predetermined minimum shielding gas flow set point).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that controls an electrode for welding, fixture for holding a part, and turning on a gas so that a nozzle directs gas in the fixture to the part as taught by Kundrat with the computer controlled system with instructions that direct a robot to hold and position a part, control an electrode to weld a part, and control the delivery of gas to direct gas at the part as taught by Nacey because while the details of the control system of Kundrat are not explicitly stated as being performed by a computer, it would be understood by a person having ordinary skill in the art that in order for Kundrat’s system to operate “automatically” as stated, it would operate using some form of computer with instructions that are executed from a memory to perform its functions.  The use of a generic computer in a welding system is well-known and understood, especially when precise control between various inputs and outputs, as is performed by Kundrat.  The use of a computer with processor and memory would offer the benefit of having functionality that can be modified easily due to the re-programmable nature of computers, and would offer cost savings over a strictly mechanical/solid state based control system using relay logic or any other form of sequence controlling for a welding process.  Computers are well-known to be flexible, affordable, and re-programmable, thus all of these benefits would be incorporated by taking the computer system of Nacey and using it to operate the welding system of Kundrat.  Furthermore, both Nacey and Kundrat are in the related fields of precision welding systems that position a workpiece relative to an electrode, thus making their combination more obvious.  Because Kundrat notes that control of a gas flow for shielding a workpiece is within the means of its system, it can be modified with the gas control functionality of Nacey to gain those inherent benefits.  By combining these elements, it can be considered taking the known computer system of Nacey, and programming it with the instructions of the control system of Kundrat to perform similar functions on the device of Kundrat.

Claim 13 contains corresponding limitations to claim 1, albeit in the form of a method, and thus is rejected under similar grounds as the analysis above for claim 1 under 35 U.S.C. 103. 

In regards to Claim 10, Kundrat and Nacey teach the welding control system as incorporated by claim 1 above.
Kundrat further teaches “The weld shielding control system of claim 1, wherein the nozzle is one of multiple nozzles configured in the fixture, each of the nozzle directing the inert gas at different regions around the at least one part” (Fig. 8 shows multiple nozzles (39) [0052] The pressure welding device (6) is provided with a shielding gas device (22). This shielding gas device has a shielding gas supply and one or more outlet nozzles (39) for the shielding gas in the electrode area, which direct the shielding gas flow to the process or welding area. [0053] As FIGS. 7 and 8 illustrate, one or more outlet nozzles (39) are arranged at the stationary electrode (19) and directed upwards in the electrode position shown. They are preferably integrated into the stationary electrode (19). They are arranged, e.g., each in central recesses of fork-shaped electrode jaws and thereby arranged directly at the base band saw blade (3). The fork arms of the electrode jaws enclose the electrically insulated outlet nozzle (39) and press on both sides in the closed position for transmitting current toward the base band saw blade. One or more outlet nozzles (39) may likewise be arranged at the movable electrode (18)).  

In regards to Claim 11, Kundrat and Nacey teach the welding control system as incorporated by claim 1 above.	
Kundrat further teaches “The weld shielding control system of claim 1, wherein the electrode is configured to apply the electrical energy to the at least one part so as to weld the at least one part using a resistance welding technique” ([0045] The bonding or so-called joining of the cutting elements (4) with the base band saw blade (3) is carried out by electrical resistance welding or soldering under pressing pressure).  

In regards to Claim 12, Kundrat and Nacey teach the welding control system as incorporated by claim 1 above.
Kundrat further teaches “The weld shielding control system of claim 1, wherein the fixture is configured for placement on a welding robot that controls the welding of the at least one part, movement of the fixture, and delivery of the inert gas onto the at least one part” ([0022] In order to avoid the workpiece from being moved slowly but surely in the vertical direction during its passage through the processing unit, for example, because of tensions present in it, a displacing device for a workpiece is provided, which is characterized by displacing means, which comprise a first clamping device and a second clamping device, the clamping means of each being controllable in order to clamp or release the workpiece mainly horizontally and mainly transversely to a displacing device, and these are mounted at offset positions in the displacing direction, and in order to avoid the displacing devices from controlling one of the first and second clamping devices at least during the operation in case of offsetting a workpiece, in order to release the workpiece, while the displacing devices control the other of the first and second clamping devices in order to clamp in the workpiece; [0047] The electrical pressure welding device (6) comprises an electrode (19) that is stationary or fixed to the frame and a movable electrode (18). The electrodes (18, 19) are preferably arranged one above the other, but may, as an alternative, also assume a different position in relation to each other. The movable electrode (18) is arranged at a welding head (14), which advances the movable electrode (18) to the base band saw blade (3) by means of an advancing device (17). The movable electrode (18) is arranged in an electrode holder, which is in turn connected to the advancing device (17) and to a current feed; [0051] A likewise stationary, controllable tensioning device (23) with clamping jaws, which clamps and fixes the base band saw blade (3) in the processing or welding position, may be associated with the stationary electrode (19). [0064] The movable electrode (18) is located in the withdrawn position at a distance and obliquely above the base band saw blade (3) and the respective receiving point (5). For the welding operation, the electrode (18) is moved forwards by the advancing device (17) and presses the cutting element (4) against the receiving point (5) or the target surface (T). The stationary electrode (19) contacts the base band saw blade (3), so that after switching on the controlled current feed and its current source the welding current flows through the cutting element (4) and the base band saw blade (3). In this case, the shielding gas device (22) is also switched on. During the welding, the movable electrode (18) may, if necessary, also be reset by the advancing device (17). The pressing pressure and the pressing path or the sinking-in path during the welding operation and the plasticizing of the contact areas can be controlled and possibly adjusted. The next feed step is carried out upon completion of the welding operation).

Claims 2-7 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kundrat and Nacey as applied to claims 1 and 13 above, and further in view of Daniel et al. (US 20070056942, hereinafter Daniel).

In regards to Claim 2, Kundrat and Nacey teach the welding control system as incorporated by claim 1 above.
Nacey further teaches “The weld shielding control system of claim 1, wherein the instructions are further executed to control the gas delivery system to direct the inert gas onto the at least one part for a specified period of time before the electrical energy is applied to the at least one part” ([0012] The gas delivery system comprises a shielding gas controller including an inlet for receiving shielding gas from the source of shielding gas through the one or more pipes or hoses, an outlet from which shielding gas flows to the nozzle, and at least one valve between the inlet and the outlet. The valve is operable in response to a predetermined minimum shielding gas flow set point. The shielding gas controller operates the at least one valve at least once before or after a first weld to change the flow of the shielding gas from the nozzle according to the predetermined minimum shielding gas flow set point; [0091] considering the weld sequences 100 and 120, the shielding gas controller 56 may change the flow of shielding gas from the nozzle 18 between the weld sequence 100 and the weld sequence 120. [0092] In this case, the shielding gas controller 56 may increase the shielding gas flow following completion of the weld sequence 100 and before initiation of the weld sequence 120).
The combination of Kundrat and Nacey fail to teach “to control the gas delivery system to direct the inert gas onto the at least one part for a specified period of time before the electrical energy is applied”.  While Nacey teaches that shielding gas is applied before application of welding energy, it does not explicitly teach for a specified period of time.
Daniel teaches “to control the gas delivery system to direct the inert gas onto the at least one part for a specified period of time before the electrical energy is applied” (Fig. 3 and 7 and [0030] One state of the exemplary MIG process provides for initial shielding gas flow (e.g., gas solenoid 54 ON in FIG. 1A) with the power source 51 OFF (e.g., output voltage zero), wherein the sequence controller 10 obtains corresponding Preflow Commands or inputs including a Preflow Time value (e.g., in seconds, minutes, etc.) and a Preflow Rate (e.g., gas flow rate). Subsequently, a welding arc is generated in a strike state, in which the sequencer 10 may obtain input values 23 corresponding to Strike OCV (desired open circuit voltage regulation point)).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the welding system with control over a shielding gas flow as taught by Kundrat and Nacey with the ability to turn on a shielding gas for a specified period of time before application of welding energy to a part as taught by Daniel because by controlling the timing it would prevent waste of shielding gas through arbitrary determination of the pre-flow timing and allow more optimal welding conditions by allowing a shielding gas to flow before application of welding energy, thus preventing oxidation of the part.  

Claim 14 is rejected under similar reasoning as claim 2, as it contains similar limitations albeit in the form of method steps.

In regards to Claim 3, Kundrat and Nacey teach the welding control system as incorporated by claim 1 above.
Nacey further teaches “The weld shielding control system of claim 1, wherein the instructions are further executed to control the gas delivery system to direct the inert gas onto the at least one part for a specified period of time after the electrode has finished applying electrical energy to the at least one part” ([0012] The gas delivery system comprises a shielding gas controller including an inlet for receiving shielding gas from the source of shielding gas through the one or more pipes or hoses, an outlet from which shielding gas flows to the nozzle, and at least one valve between the inlet and the outlet. The valve is operable in response to a predetermined minimum shielding gas flow set point. The shielding gas controller operates the at least one valve at least once before or after a first weld to change the flow of the shielding gas from the nozzle according to the predetermined minimum shielding gas flow set point; [0091] considering the weld sequences 100 and 120, the shielding gas controller 56 may change the flow of shielding gas from the nozzle 18 between the weld sequence 100 and the weld sequence 120. [0092] In this case, the shielding gas controller 56 may increase the shielding gas flow following completion of the weld sequence 100 and before initiation of the weld sequence 120).
The combination of Kundrat and Nacey fail to teach “to control the gas delivery system to direct the inert gas onto the at least one part for a specified period of time after the electrode has finished applying electrical energy to the at least one part”.  While Nacey teaches that shielding gas is applied after application of welding energy, it does not explicitly teach for a specified period of time.
Daniel teaches “to control the gas delivery system to direct the inert gas onto the at least one part for a specified period of time after the electrode has finished applying electrical energy to the at least one part” ([0039]  After burnback, a postflow state 308 is performed with the shielding gas maintained for a short time with zero power source output and zero wire feed speed, after which control returns to the idle state 301; [0042] The state table file 24 (FIG. 8C) includes a corresponding posfflow table entry 102.sub.8 with an instruction indicator 104 which directs that the machine be turned off, in which case the processing component 12 causes the wire feed speed to be set to 0 and the output voltage to be set to 0 while maintaining gas flow on, as indicated by instruction parameters 106 in entry 102.sub.8. This condition is maintained for a postfow time wherein entry 102.sub.8 includes a first exit condition 108 indicating that timer 1 is compared with a postflow time, and if the timer valve exceeds or equals the postflow time, the system 2 returns to the idle state 301).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the welding system with control over a shielding gas flow as taught by Kundrat and Nacey with the ability to turn off a shielding gas after a specified period of time after application of welding energy to a part as taught by Daniel because by controlling the timing it would prevent waste of shielding gas through arbitrary determination of the post-flow timing and allow more optimal welding conditions by allowing a shielding gas to flow after application of welding energy, thus preventing oxidation of the part while it is still hot and assisting in cooling the weldment.  

Claim 15 is rejected under similar reasoning as claim 3, as it contains similar limitations albeit in the form of method steps.

In regards to Claim 4, Kundrat and Nacey teach the welding control system as incorporated by claim 1 above.
Nacey further teaches “The weld shielding control system of claim 1, wherein the instructions are further executed to control the gas delivery system to adjust a flowrate of the inert gas according to one or more profile segments of a welding profile established for the at least one part to be welded” ([0012] The gas delivery system comprises a shielding gas controller including an inlet for receiving shielding gas from the source of shielding gas through the one or more pipes or hoses, an outlet from which shielding gas flows to the nozzle, and at least one valve between the inlet and the outlet. The valve is operable in response to a predetermined minimum shielding gas flow set point. The shielding gas controller operates the at least one valve at least once before or after a first weld to change the flow of the shielding gas from the nozzle according to the predetermined minimum shielding gas flow set point; [0091] considering the weld sequences 100 and 120, the shielding gas controller 56 may change the flow of shielding gas from the nozzle 18 between the weld sequence 100 and the weld sequence 120. [0092] In this case, the shielding gas controller 56 may increase the shielding gas flow following completion of the weld sequence 100 and before initiation of the weld sequence 120; [0094] The shielding gas controller 56 may change the flow of shielding gas between any two of the weld joints 106, 108, and 110, such as, between weld joint 108 and weld joint 106 or between weld joint 106 and weld joint 110. It will be appreciated that the shielding gas controller 56 may change the flow of shielding gas between each of the weld joints 106, 108, and 110).
Daniel additionally teaches “The weld shielding control system of claim 1, wherein the instructions are further executed to control the gas delivery system to adjust a flowrate of the inert gas according to one or more profile segments of a welding profile established for the at least one part to be welded” (Fig. 3 shows sequence control including preflow commands, welding commands, and burnback commands for pre-weld, welding, and post-welding segments respectively; [0033] the processor 12 executes sequence control program 22 according to the sequence controller inputs 21 and according to a selected sequence control state table file 24, 26, 28 to provide the sequence controller outputs 23 to perform a welding operation by implementing the designated functions or instructions in state by state fashion, where the condition checks provide for branching to an appropriate next state based on the inputs, timers, etc. In operation, a user selects from the available state table files 24, 26, 28 (e.g., the first table file 24 in one example), using a selection feature on the sequencer user interface 18 (FIG. 1B). Execution of the sequence control program 22 begins at 202 in FIG. 6, where the processing component 12 obtains a current sequence control state table file entry 102 at 204 from the sequence control state table file 24, and obtains current sequence controller inputs 21 from at least one of the welding system component 50 at 206. At 208, the processor 12 executes one or more executable instructions or routines of the control program 22 identified by the instruction identifier(s) 104 of the current entry 102 using one or more instruction parameters 106 thereof and provide the sequence controller outputs 23 at 210. The welding system condition(s) identified by one or more exit condition identifiers 108 of the state table file entry 102 are checked at 212 and a determination is made at 214 as to whether any identified exit conditions are satisfied according to the current sequence controller inputs 21).
Wherein both of Nacey and Daniel describe this feature in some form, thus their combination is obvious because the use of sequence programming of Daniel can be considered the implementation of different shielding gas discharges during different portions of a welding process for a part, such as pre, during, and post welding processes.

Claim 16 is rejected under similar reasoning as claim 4, as it contains similar limitations albeit in the form of method steps.

In regards to Claim 5, Kundrat, Nacey and Daniel teach the welding control system as incorporated by claim 4 above.
Nacey further teaches “The weld shielding control system of claim 4, wherein the profile segments comprise at least one of a pre-weld profile segment, a welding profile segment, and a post-weld profile segment” ([0012] The gas delivery system comprises a shielding gas controller including an inlet for receiving shielding gas from the source of shielding gas through the one or more pipes or hoses, an outlet from which shielding gas flows to the nozzle, and at least one valve between the inlet and the outlet. The valve is operable in response to a predetermined minimum shielding gas flow set point. The shielding gas controller operates the at least one valve at least once before or after a first weld to change the flow of the shielding gas from the nozzle according to the predetermined minimum shielding gas flow set point; [0091] considering the weld sequences 100 and 120, the shielding gas controller 56 may change the flow of shielding gas from the nozzle 18 between the weld sequence 100 and the weld sequence 120. [0092] In this case, the shielding gas controller 56 may increase the shielding gas flow following completion of the weld sequence 100 and before initiation of the weld sequence 120; [0094] The shielding gas controller 56 may change the flow of shielding gas between any two of the weld joints 106, 108, and 110, such as, between weld joint 108 and weld joint 106 or between weld joint 106 and weld joint 110. It will be appreciated that the shielding gas controller 56 may change the flow of shielding gas between each of the weld joints 106, 108, and 110).
Daniel additionally teaches “The weld shielding control system of claim 4, wherein the profile segments comprise at least one of a pre-weld profile segment, a welding profile segment, and a post-weld profile segment” (Fig. 3 shows sequence control including preflow commands, welding commands, and burnback commands for pre-weld, welding, and post-welding segments respectively; [0033] the processor 12 executes sequence control program 22 according to the sequence controller inputs 21 and according to a selected sequence control state table file 24, 26, 28 to provide the sequence controller outputs 23 to perform a welding operation by implementing the designated functions or instructions in state by state fashion, where the condition checks provide for branching to an appropriate next state based on the inputs, timers, etc. In operation, a user selects from the available state table files 24, 26, 28 (e.g., the first table file 24 in one example), using a selection feature on the sequencer user interface 18 (FIG. 1B). Execution of the sequence control program 22 begins at 202 in FIG. 6, where the processing component 12 obtains a current sequence control state table file entry 102 at 204 from the sequence control state table file 24, and obtains current sequence controller inputs 21 from at least one of the welding system component 50 at 206. At 208, the processor 12 executes one or more executable instructions or routines of the control program 22 identified by the instruction identifier(s) 104 of the current entry 102 using one or more instruction parameters 106 thereof and provide the sequence controller outputs 23 at 210. The welding system condition(s) identified by one or more exit condition identifiers 108 of the state table file entry 102 are checked at 212 and a determination is made at 214 as to whether any identified exit conditions are satisfied according to the current sequence controller inputs 21).
Wherein both of Nacey and Daniel describe this feature in some form, thus their combination is obvious because the use of sequence programming of Daniel can be considered the implementation of different shielding gas discharges during different portions of a welding process for a part, such as pre, during, and post welding processes.

Claim 17 is rejected under similar reasoning as claim 5, as it contains similar limitations albeit in the form of method steps.

In regards to Claim 6, Kundrat, Nacey and Daniel teach the welding control system as incorporated by claim 4 above.
Nacey further teaches “The weld shielding control system of claim 4, wherein the instructions are further executed to adjust the flowrate by controlling the gas delivery system to proportionally modify the flowrate as the at least one part is being welded” ([0012] The gas delivery system comprises a shielding gas controller including an inlet for receiving shielding gas from the source of shielding gas through the one or more pipes or hoses, an outlet from which shielding gas flows to the nozzle, and at least one valve between the inlet and the outlet. The valve is operable in response to a predetermined minimum shielding gas flow set point. The shielding gas controller operates the at least one valve at least once before or after a first weld to change the flow of the shielding gas from the nozzle according to the predetermined minimum shielding gas flow set point; [0014] the shielding gas controller changes the size of the orifice so as to increase or decrease the shielding gas flow rate during an arc start sequence, as compared to the predetermined minimum shielding gas flow set point; [0094] the shielding gas controller 56 may change the flow of shielding gas during the weld sequence 100. The shielding gas controller 56 may change the flow of shielding gas between any two of the weld joints 106, 108, and 110, such as, between weld joint 108 and weld joint 106 or between weld joint 106 and weld joint 110. It will be appreciated that the shielding gas controller 56 may change the flow of shielding gas between each of the w”eld joints 106, 108, and 110. Similarly, the shielding gas controller 56 may change the flow of shielding gas during the weld sequence 120, such as, between any two of the weld joints 126, 128, and 130 or between each of the weld joints 126, 128, and 130).
Additionally, Daniel teaches “The weld shielding control system of claim 4, wherein the instructions are further executed to adjust the flowrate by controlling the gas delivery system to proportionally modify the flowrate as the at least one part is being welded” ([0030]  Once a primary welding state is underway, the sequence inputs 21 may include welding WFS, Arc Length, Arc Control, Weld state Duration, and Welding Gas Flow values, and in a subsequent crater fill state the sequencer 10 may input Crater WFS, Crater Arc Length, Crater Arc Control, Crater Duration, Downslope Duration, and Crater Gas Flow values).

In regards to Claim 7, Kundrat, Nacey and Daniel teach the welding control system as incorporated by claim 4 above.
Nacey further teaches “The weld shielding control system of claim 4, wherein the instructions are further executed to: obtain one of a plurality of welding profile records from the at least one memory” ([0012] The gas delivery system comprises a shielding gas controller including an inlet for receiving shielding gas from the source of shielding gas through the one or more pipes or hoses, an outlet from which shielding gas flows to the nozzle, and at least one valve between the inlet and the outlet. The valve is operable in response to a predetermined minimum shielding gas flow set point. The shielding gas controller operates the at least one valve at least once before or after a first weld to change the flow of the shielding gas from the nozzle according to the predetermined minimum shielding gas flow set point) “and control the gas delivery system to adjust the flowrate of the inert gas according to the one welding profile stored in the welding profile record” ([0094]  the shielding gas controller 56 may change the flow of shielding gas during the weld sequence 100. The shielding gas controller 56 may change the flow of shielding gas between any two of the weld joints 106, 108, and 110, such as, between weld joint 108 and weld joint 106 or between weld joint 106 and weld joint 110. It will be appreciated that the shielding gas controller 56 may change the flow of shielding gas between each of the weld joints 106, 108, and 110. Similarly, the shielding gas controller 56 may change the flow of shielding gas during the weld sequence 120, such as, between any two of the weld joints 126, 128, and 130 or between each of the weld joints 126, 128, and 130).
Kundrat further teaches “the at least one part comprising a particular part and the fixture comprising a particular fixture adapted to receive and hold the particular part, the one welding profile record associated with the particular fixture” ([0043] The band saw blades (2) consist of a flexurally elastic, thin-walled base band saw blade (3), onto which a plurality of individual cutting elements (4, 115) are welded at a predefined receiving point (5) each. As FIG. 7 illustrates, the base band saw blade (3) has on the top side a contour with projections (112) which are tooth-like and uniformly spaced apart in the axial direction (38) of the band saw blade (2); [0051] A likewise stationary, controllable tensioning device (23) with clamping jaws, which clamps and fixes the base band saw blade (3) in the processing or welding position, may be associated with the stationary electrode (19); [0053] As FIGS. 7 and 8 illustrate, one or more outlet nozzles (39) are arranged at the stationary electrode (19) and directed upwards in the electrode position shown. They are preferably integrated into the stationary electrode (19). They are arranged, e.g., each in central recesses of fork-shaped electrode jaws and thereby arranged directly at the base band saw blade (3); [0064] The stationary electrode (19) contacts the base band saw blade (3), so that after switching on the controlled current feed and its current source the welding current flows through the cutting element (4) and the base band saw blade (3). In this case, the shielding gas device (22) is also switched on). 
Daniel further teaches “obtain one of a plurality of welding profile records from the at least one memory” ([0033] the processor 12 executes sequence control program 22 according to the sequence controller inputs 21 and according to a selected sequence control state table file 24, 26, 28 to provide the sequence controller outputs 23 to perform a welding operation by implementing the designated functions or instructions in state by state fashion, where the condition checks provide for branching to an appropriate next state based on the inputs, timers, etc.) “and control the gas delivery system to adjust the flowrate of the inert gas according to the one welding profile stored in the welding profile record” ([0031] FIG. 4 shows an exemplary set of sequencer outputs 23 that are used to coordinate one or more of the welding system components 50 and to regulate the operation thereof according to a desired level over the welding cycle, where the sequencer outputs 23 can also be any signal, message, data, etc., provided by the sequencer 10 through any communications means or functional interconnection to one or more system components 50, for example, such as control signals, commands, etc., that cause the components 50 to operate in a certain manner during performance of a welding operation or a particular state thereof....Other outputs 23 can be provided to various other accessory or peripheral system components 50, for instance, Boolean outputs to Actuate or energize the fume extraction system 56, the gas solenoid 54, the coolant solenoid 55, or the travel carriage 53, and to indicate carriage travel direction, as well as values for carriage travel speed and shielding gas flow rate.).  

Claim 18 is rejected under similar reasoning as claim 7, as it contains similar limitations albeit in the form of method steps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CA2358279 (Bishop) – describes a welding system with different interchangeable fixtures for holding each of a plurality of different parts during welding


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116